DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/390,721, filed on February 23, 2009.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sekela et al. (WO 2006/017595 A2).
With regards to Claim 16, Sekela discloses an apparatus [Figures 1-17] including:
A plurality of light source units [e.g., (18, 80) // (350)] each having at least one light emitting element [e.g., (18, 40, 58, 80) // (354)] and an electrical connection portion [e.g., (16) // (364, 366)]; and
An arrangement restriction structure [e.g., (14, 214) // (320)] including a hollow tube [e.g., (14, 214) // (320)] and restricting an arrangement of the plurality of light source units in series inside the hollow tube [note Figures 1-2 and 15-17],
Wherein the plurality of light sources units are electrically connected to each other through the electrical connection portion in each light source unit [note Figures 1-5 and 15-17].
With regards to Claim 17, Sekela discloses each light source unit of the plurality of light source units including a light source element [e.g., (18, 40, 58, 80) // (354)] disposed on a support substrate [e.g., (42, 110) // (364)].
With regards to Claim 18, Sekela discloses the light source element [e.g., (18, 40, 58, 80)] has end portions that are connection electrodes [e.g., (58, 60, 62, 66, 68, 76)], and each connection electrode of the connection electrodes includes a holding member [note Figures 1-7: (58, 60, 62, 66, 68, 76)].
With regards to Claim 19, Sekela discloses a plurality of light source elements are interconnected via the connection electrodes at both ends of the holding member [note Figures 1-7: (58, 60, 62, 66, 68, 76)].
With regards to Claim 20, Sekela discloses the support substrate of the light source element [e.g., (42, 110)] is composed of an optically transparent member [e.g., (110)] and the holding member has an inner diameter [note Figure 5: (76)].
With regards to Claim 21, Sekela discloses the hollow tube [e.g., (14, 214) // (320)] being a structure that holds the support substrate at its inner peripheral surface [note Figures 1-17].
With regards to Claim 22, Sekela discloses an inner surface of the hollow tube [e.g., (324)] includes a fluorescent coating and is excited by light from the light source unit of the plurality of light source units [Paragraphs 55 and 63].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekela et al. (WO 2006/017595 A2).
With regards to Claim 23, Sekela discloses the claimed invention as cited above.  In addition, Sekela teaches the light source unit of the plurality of light source units emitting ultraviolet light [Paragraph 63], but does not specifically teach the ultraviolet light using zinc oxide as a main material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the ultraviolet light/light source unit In re Leshin, 125 USPQ 416.  In this case, zinc oxide is considered a suitable material for the LED/semiconductor to produce ultraviolet illumination.
With regards to Claim 24, Sekela discloses the claimed invention as cited above, In addition, Sekela teaches the hollow tube emitting a fluorescent light-emitting component to the outside [Paragraph 63], but does not specifically teach the hollow tube being impermeable to ultraviolet light from the light source unit of the plurality of light source units.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the hollow tube to be impermeable to ultraviolet light from the light source unit of the plurality of light source units, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  In this case, incorporating a material suitable for the hollow tube to be impermeable to ultraviolet light would prevent unwanted light to users and promote safety.
With regards to Claim 25, Sekela discloses the claimed invention as cited above, but does not specifically teach a display device including an illumination device, and a display unit that displays an image using illumination light from the apparatus as a display light.  However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have incorporated the apparatus as a display light for a display unit that displays an image in tandem with an illumination device, since such displays like signs are commonly known within the art.
With regards to Claim 26, Sekela discloses the claimed invention as cited above.  In addition, Sekela discloses the apparatus being a rod-shaped light source [note Figures 1-17].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Thursday, February 18, 2021
/Jason M Han/Primary Examiner, Art Unit 2875